internal_revenue_service department of the treasury index number washington dc - person to contact telephone number refer reply to cc dom fi p br plr-1 date date legend company market function account account fees year year statu sec_1 statu sec_2 insurer regulation xx this is in response to a letter dated date and subsequent correspondence requesting rulings that the company should treat positions held in account as being sold at fair_market_value on the last business_day of the taxable_year under sec_1256 of the internal_revenue_code but should not treat positions held in account as being sold at fair_market_value on the last business_day of the taxable_year under sec_1256 facts the company has submitted the following information and representations the company is a registered broker-dealer with the securities exchange commission the company operates in a sec that performs the function for certain equity options number of equity options markets but most of its transactions occur on the market the plr-110332-99 company represents that all of its activities are on qualified boards or exchanges the company's entire business consists of the function and the company does not execute trades in equity options for the general_public the company records transactions in one of two accounts account or account company employee executes an equity_option transaction directly on the floor of an equity_option market the transaction is recorded in account if the transaction is entered into by telephoning a non-employee broker physically present on the market trading floor the transaction is recorded in account the volume of transactions recorded in account sec_1 and are approximately equal almost all of the profits of the company are earned in account and a large portion of this profit is unrealized ifa the company represents that the decisions to conduct business directly through company employees on a market floor or through a non-employee broker are made based upon factors including trading volume trading costs and an evaluation of which method presents better opportunities for the company there have been situations where equity_option transactions were accomplished through company employees but are now accomplished through non-employee brokers prior to year account and account were treated differently by the market and the company was required to pay fees for account beginning in year the market will treat the company as having statu sec_1 for both account sec_1 and and no fees will be paid to the market for either account or account also neither account nor account is subject_to regulation and neither account nor account has insurance coverage by the insurer further the sec treats the company as having statu sec_2 and requires the company to use mark-to-market accounting for both account and account for federal tax purposes the company represents that in year it made a timely mixed_straddle election under sec_1092 a i ii of the code currently the company uses mark-to-market accounting for federal tax purposes for account while account is not marked to market at the end of year the company had an unrealized_gain of dollar_figure_x in account the company has requested two rulings account must be marked to market under sec_1256 and sec_2 account is not marked to market under sec_1256 request law and analysis sec_1256 of the code generally requires a taxpayer to mark to market any contract held on the last day of a taxable_year by treating the contract as if it had been sold for its fair_market_value on the last business_day of that taxable_year sec_1256 defines contract to include any dealer_equity_option under g a dealer equity options is with respect to an options_dealer any listed plr-110332-99 option which i sec_1 an equity_option purchased or granted by such options_dealer in the normal course of his activity of dealing in options and is fisted on the qualified_board_or_exchange on which such options_dealer is registered sec_1256 provides that a listed_option is any option other than a right to acquire stock from an issuer which is traded on or subject_to the rules of a qualified_board_or_exchange under sec_1256 an equity_option is generally any option to buy or sell stock or any option the value of which is determined directly or indirectly by reference to any stock group of stocks or stock index a qualified_board_or_exchange is defined in sec_1256 to include a national securities exchange which is registered with the sec sec_1256 provides that an options_dealer is any person registered with an appropriate national securities exchange as a market maker or specialist in listed options based upon the information provided the company engages in transactions invoiving equity options that are listed options further the company is an options_dealer within the meaning of sec_1256 the only activity that the company engages in is the function the company does not accept or execute orders from the general_public we therefore conclude that the equity options accounted for in account are purchased or granted by the company in the normal course of its activity in dealing in options we further conclude that sec_1256 applies to the equity options accounted for in account and that the company must therefore mark to market all equity options held in account on the last taxable day of the year request the company has requested a ruling that account is not subject_to the mark-to-market requirements of sec_1256 which is different than the request made for account the company argues that the transactions recorded in account are and that transactions recorded in account are not entered into in the normal course of its activity of dealing in options under sec_1256 1n order to justify treating account differently than account there must be a factual basis for treating the accounts differently you have represented that beginning in year the market will treat the company as having statu sec_1 for both account sec_1 and and no fees will be paid to the market for either account or account also neither account nor account is subject_to regulation and neither account nor account has insurance coverage by the insurer treats the company as having statu sec_2 and requires the company to use mark-to-market accounting for both account and account you have not informed us of any objective verifiable standards that determine whether a transaction will be completed through a company employee and thus recorded in account or completed through a non-emptoyee broker and thus recorded in account other than a determination that completing a transaction by one method or the other presents a better business opportunity taking into account the fact that further the sec_4s plr-110332-99 the market the regulator and the insurer each treat account in the same manner as they treat account and the fact that neither account is subject_to the restrictions of regulation you have not presented sufficient facts for us to conclude that you may treat account differently than account conclusion sec_1 based upon all of the information and representations submitted we hold as follows the company must mark the financial products recorded in account to market as required under sec_1256 of the code the facts submitted are not sufficient for us to conclude that you may treat account differently than account the above holdings are based solely upon the information and representations submitted to us for consideration upon examination an examining agent may ascertain whether the representations on which this ruling was based reflect a complete and accurate statement of the material facts justify differing treatment under sec_1256 for account sec_1 and it is possible that an examining agent may conclude that account should be treated differently than account if it is determined that additional material facts exist that would except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore we do not express any opinion about the applicability of other code sections to the company or account sec_1 and in particular no ruling was requested and we accordingly do not rule upon the applicability of sec_475 and sec_1256 of the code to the company and account sec_1 and however we do note that sec_475 does not apply to any contract to which sec_1256 is applicable a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products wy akl d mea robert b williams assistant to the branch chief branch
